Citation Nr: 0900452	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Randolph Baltz, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from May 1981 to May 1984 and 
from October 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.  Although the 
veteran had filed a power of attorney in favor of the Texas 
Veterans Commission, no representative of that organization 
was present and the veteran testified without the benefit of 
a representative.

The Board remanded this case in September 2007.  The veteran 
is now represented by a private attorney, who in April 2008 
requested that the veteran be afforded another hearing.  In 
November 2008, the Board sent the veteran and his attorney a 
letter asking the veteran to clarify the type of hearing at 
which he sought to appear.  In a signed November 2008 
statement that was received at the Board the following month, 
the veteran indicated that he wished to testify at a second 
Board video-conference hearing.  Thus, the Board has no 
discretion and must remand this case.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before a 
Veterans Law Judge following the usual 
procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.707 
(2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

